Citation Nr: 1309718	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-42 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for squamous cell carcinoma, rectum with recurrent hemorrhoids and bleeding.

2.  Entitlement to an initial disability rating in excess of 30 percent for major depression. 

3.  Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar spine degenerative disc disease and strain.

4.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

5.  Entitlement to an initial compensable disability rating for erectile dysfunction.  

6.  Entitlement to an initial compensable disability rating for benign prostatic hypertrophy.

7.  Entitlement to an initial compensable disability rating for migraine headaches.

8.  Entitlement to service connection for an eye disability.

9.  Entitlement to service connection for a neurological disability of the left upper extremity, to include as secondary to service-connected thoracolumbar spine degenerative disc disease and strain.  

10.  Entitlement to service connection for a sleep disorder to include as secondary to service-connected major depression.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to March 2009.  The Veteran also served in the Marine Corps Reserves and the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In this case, the Veteran initiated a claim for service connection for a sleep disorder.  In a May 2009 rating decision, the RO granted service connection for major depression (claimed as sleep disorder) and assigned a 30 percent disability rating.  In the notice of disagreement, the Veteran expressed disagreement with the decision regarding his sleep disorder.  In the Statement of the Case, the RO continued the 30 percent disability rating for major depression.  The RO noted that the Veteran did not submit any evidence of a separately diagnosed sleep disorder.  In the October 2010 VA Form 9, the Veteran again addressed the denial of service connection for a sleep disorder.  In a May 2012 statement, the Veteran has also stated that he was diagnosed with sleep apnea at a VA clinic.  Here, the RO did not list service connection for a sleep disorder as a separate issue on appeal.  However, the Board finds that the issue of service connection for a sleep disorder is on appeal, as the Veteran noted the sleep disorder on his notice of disagreement and VA Form 9.  The grant of service connection for major depression is not considered a complete grant of the benefits sought as the Veteran claimed service connection for a sleep disorder, not a psychiatric disorder.  Therefore, the Board finds that the issue of entitlement to service connection for a sleep disorder has been appealed and is properly before the Board.  

The Board recognizes the Veteran's representative's informal hearing presentation wherein the representative stated that the claims for an initial compensable disability rating for erectile dysfunction and an initial compensable disability rating for bilateral hearing loss were withdrawn from the appeal on the July 2009 notice of disagreement.  However, review of the Veteran's notice of disagreement shows that he disagreed with the assigned disability ratings for erectile dysfunction and bilateral hearing loss.  The Statement of the Case listed the issues as being on appeal and the Veteran submitted a VA Form 9 and checked the box that read: "I want to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me."  The Veteran has not requested withdrawal of these issues in writing and the Board does not find that the informal hearing presentation is a request for withdrawal of the issues.  Therefore, the issues of entitlement to an initial compensable disability rating for erectile dysfunction and an initial compensable disability rating for bilateral hearing loss are on appeal and before the Board.  

The Veteran submitted an application for increased compensation based on unemployability in December 2010.  The Veteran reported that he was unemployable due to chronic pain, depression, bathroom issues, and headaches, which are currently on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  As the Veteran has asserted that he is unemployable due to his service-connected disabilities on appeal, the issue for entitlement to a TDIU is before the Board and is appropriately listed as an issue on appeal.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that the Veteran has reported receiving treatment from VA medical facilities.  In his application for a TDIU, the Veteran stated that he was disabled due to depression, headaches, pain, and bathroom issues.  As noted above, the Veteran is service-connected for squamous cell carcinoma, rectum with recurrent hemorrhoids and bleeding, major depression, thoracolumbar spine degenerative disc disease and strain, benign prostatic hypertrophy, and migraine headaches.  He stated that he receives constant VA care and that he was seen at the Montgomery, Alabama VA Medical Center (VAMC), the Beckley, West Virginia VAMC, and the VA Outpatient Clinic in Fort Myers, Florida.  In a May 2012 statement, the Veteran explained that he wanted to reopen his claim for service connection for sleep apnea and mentioned his claim for entitlement to a TDIU.  The Veteran then stated that he continued to be treated for all claimed conditions at the Daytona Beach, Florida VA Outpatient Clinic.  The claims file does not include any VA treatment records.  

VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, the RO/AMC should request complete medical records from the Beckley, West Virginia VAMC, the Montgomery, Alabama VAMC, and the VA Outpatient Clinics in Fort Myers, Florida and Daytona Beach, Florida.  

In light of the fact that the Veteran was last examined over four years ago with respect to his service-connected disabilities and has reported constant VA care (of which there are no VA treatment records on file), the Board finds that more contemporaneous VA examinations should be scheduled with respect to the current nature and severity of his service-connected squamous cell carcinoma, rectum with recurrent hemorrhoids and bleeding, major depression, thoracolumbar spine degenerative disc disease and strain, bilateral hearing loss, erectile dysfunction, benign prostatic hypertrophy, and migraine headaches.   See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  This is also important given the fact that a claim for entitlement to a TDIU has been raised, as noted in the Introduction. 

As noted above, the issue of entitlement to service connection for a sleep disorder is on appeal.  The Veteran has reported that his sleep disorder had its onset during active service and has been issued a CPAP machine by VA.  The Veteran has also reported sleep difficulties in connection with his service-connected depression.  Although the VA treatment records are not yet associated with the claims file, the Board finds that the Veteran should be afforded a VA examination with respect to his claim for service connection.  See also 38 C.F.R. § 3.159(c)(4) (2012).

The Board notes that the Court has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Although the Board notes that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the increased rating claims, see Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered), a remand is required for the TDIU claim as the record raises the question of TDIU entitlement, but lacks the appropriate development, including a notification letter and an opinion as to whether the disabilities that are service connected make him unemployable for VA purposes.  In addition, the application for a TDIU shows that the Veteran identified several prior employers.  However, VA Forms 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, were not sent to the prior employers.  Therefore, the RO/AMC must take appropriate steps to have the Veteran's most recent employers complete a Request for Employment Information Form in order to clarify the dates he was employed and the reason(s) for his departure from the job.  See 38 U.S.C.A § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notification letter with respect to his claims for service connection for an eye disability, for a neurological disability of the left upper extremity, and for a sleep disability, including service connection on a secondary basis, and entitlement to TDIU.

2.  Send a request for Employment Information (VA Form 21-4192) to the Veteran's identified employers as shown on the application for TDIU.  If additional information is required, contact the Veteran for the required information such as addresses.  The Veteran should be notified of any negative response and given an appropriate amount of time to respond.

3.  Obtain all VA treatment records for the Veteran dated from March 2009 to the present, from the VA Medical Centers (VAMCs) in Montgomery, Alabama; Beckley, West Virginia; Orlando, Florida; and St. Petersburg, Florida (Bay Pines), as well as all associated outpatient clinics to specifically include the VA Outpatient Clinic in Fort Myers, Florida, and the VA Outpatient clinic in Daytona Beach, Florida.  

All attempts to obtain these records must be documented in the claims file.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected squamous cell carcinoma, rectum with recurrent hemorrhoids and bleeding.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should identify all manifestations of the Veteran's service-connected squamous cell carcinoma, rectum with recurrent hemorrhoids and bleeding.  

The examiner should address whether the Veteran had active cancer at any point during the appeal period and whether the Veteran received any surgical, X-ray, antineoplatic chemotherapy, or other therapeutic procedure.  38 C.F.R. § 4.114, Diagnostic Code 7343.

In addition, address whether the Veteran experiences extensive leakage and frequency of involuntary bowel movements and whether the Veteran has a complete loss of sphincter control.  

The examiner should also describe any hemorrhoids that are present and the manifestations of any hemorrhoids to include whether the Veteran has large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent hemorrhoids.  

5.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected depression.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.   

The examiner should describe all manifestations of the Veteran's service-connected mental disorder and is also asked to provide a global assessment of functioning (GAF) score for the Veteran.
 
6.  Schedule the Veteran for VA spine and neurological examination to determine the current severity of his service-connected thoracolumbar spine disability.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's thoracolumbar spine disability, must be accomplished.  

The examination report should state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the spine in degrees.  It must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should indicate whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

If the examiner provides a diagnosis of a neurological disability, to include the left upper extremity, the examiner should provide an opinion as to whether at least as likely as not (50 percent or greater probability) that any diagnosed disability was caused or aggravated by the service-connected thoracolumbar spine disability, and if there is a neurplogical disability related to the service-connected spine disability, the examiner is asked to address the nature and severity of that neurological disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

If the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, the examiner should comment as to the frequency and total duration of such episodes over the course of the past 12 months.

7.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished including speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty.

8.  Schedule the Veteran for a VA genitourinary examination to determine the current nature and severity of his erectile dysfunction and benign prostatic hypertrophy.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should comment on all relevant findings including daytime and night-time voiding frequency and whether any absorbent materials are used, and if so, how many per day.  

A complete rationale for all opinions must be provided.

9.  Schedule a VA examination for the Veteran to evaluate the current nature and severity of the Veteran's service-connected migraines.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.   The examiner should comment on all relevant findings.

The physician should note the absence or presence of characteristic prostrating attacks; the frequency and duration of any such attacks; and the extent of any associated economic impact.

10.  Schedule the Veteran for a VA examination to determine the nature and etiology of a sleep disorder.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  
The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any sleep disorder had its onset in service or is otherwise casually or etiologically related to active service.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any sleep disorder was caused or aggravated by a service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale should be given for any opinion provided.

11.  Following the above, the RO should readjudicate the Veteran's claims and determine whether the Veteran is entitled to higher ratings and service connection for a sleep disorder.  

12.  Once the above development is completed, arrange for a VA examiner to review the claims file.  The claims file should be made available to the examiner.  If the examiner determines it is necessary, provide the Veteran an examination and all necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to assess the Veteran's ability to obtain and maintain gainful employment solely on the basis of his service-connected disabilities and provide an opinion as to whether the Veteran's service connected disabilities prevent him from engaging in substantially gainful employment.  When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

A complete rationale should be given for any opinion provided.

13.  Following the above development, again readjudicate the issues on appeal, to include entitlement to a TDIU.  In addition, the RO should specifically address whether a separate rating for hemorrhoids is appropriate.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

